UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Semiannual Report to Shareholders Deutsche Alternative Asset Allocation Fund (formerly DWS Alternative Asset Allocation Fund) Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 11 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 20 Notes to Financial Statements 30 Information About Your Fund's Expenses 32 Advisory Agreement Board Considerations and Fee Evaluation 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate loan risk, volatility in commodity prices, infrastructure and high-yield debt securities, market direction risk (market advances when short, market declines when long), short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. The fund may use derivatives, including as part of its currency and interest-rate strategies. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The success of the fund's currency and interest-rate strategies are dependent, in part, on the effectiveness and implementation of portfolio management's proprietary models. As part of these strategies, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. The risk of loss is heightened during periods of rapid rises in interest rates. In addition, the notional amount of the fund's aggregate currency and interest-rate exposure resulting from these strategies may significantly exceed the net assets of the fund. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. See the prospectus for additional risks and specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary September 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 0.78% 5.39% 5.06% 2.36% Adjusted for the Maximum Sales Charge (max 5.75% load) –5.02% –0.67% 3.82% 1.52% MSCI World Index† 2.59% 12.20% 10.86% 3.35% Barclays U.S. Aggregate Bond Index† 2.21% 3.96% 4.12% 5.12% S&P 500® Index† 6.42% 19.73% 15.70% 6.64% Blended Index† 2.49% 9.75% 9.10% 4.30% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 0.38% 4.54% 4.28% 1.54% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.62% 4.54% 4.28% 1.54% MSCI World Index† 2.59% 12.20% 10.86% 3.35% Barclays U.S. Aggregate Bond Index† 2.21% 3.96% 4.12% 5.12% S&P 500® Index† 6.42% 19.73% 15.70% 6.64% Blended Index† 2.49% 9.75% 9.10% 4.30% Class R 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 No Sales Charges 0.73% 5.21% 4.87% 2.15% MSCI World Index† 2.59% 12.20% 10.86% 3.35% Barclays U.S. Aggregate Bond Index† 2.21% 3.96% 4.12% 5.12% S&P 500® Index† 6.42% 19.73% 15.70% 6.64% Blended Index† 2.49% 9.75% 9.10% 4.30% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 No Sales Charges 0.82% 5.50% 5.28% 2.54% MSCI World Index† 2.59% 12.20% 10.86% 3.35% Barclays U.S. Aggregate Bond Index† 2.21% 3.96% 4.12% 5.12% S&P 500® Index† 6.42% 19.73% 15.70% 6.64% Blended Index† 2.49% 9.75% 9.10% 4.30% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 No Sales Charges 0.98% 5.77% 5.37% 2.60% MSCI World Index† 2.59% 12.20% 10.86% 3.35% Barclays U.S. Aggregate Bond Index† 2.21% 3.96% 4.12% 5.12% S&P 500® Index† 6.42% 19.73% 15.70% 6.64% Blended Index† 2.49% 9.75% 9.10% 4.30% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2014 are 1.98%, 2.73%, 2.35%, 1.84% and 1.65% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Returns shown for Class R shares for the period prior to its inception on June 1, 2011 are derived from the historical performance of Class A shares of the Deutsche Alternative Asset Allocation Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 31, 2007. The performance shown for each index is for the time period of July 31, 2007 through September 30, 2014, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Blended Index consists of 70% in the MSCI World Index and 30% in the Barclays U.S. Aggregate Bond Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class R Class S Institutional Class Net Asset Value 9/30/14 $ 3/31/14 $ Distribution Information as of 9/30/14 Income Dividends, Six Months $ Portfolio Management Team Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Portfolio Summary (Unaudited) Investment Portfolio as of September 30, 2014 (Unaudited) Shares Value ($) Mutual Funds 80.4% Deutsche Diversified Market Neutral Fund "Institutional" (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Income Fund "Institutional" (a) Total Mutual Funds (Cost $421,860,834) Exchange-Traded Funds 17.5% iShares Global Energy Fund iShares North American Natural Resources Fund SPDR Barclays Convertible Securities Fund Total Exchange-Traded Funds (Cost $90,831,796) Cash Equivalents 2.2% Central Cash Management Fund, 0.05% (a) (b) (Cost $12,674,036) % of Net Assets Value ($) Total Investment Portfolio (Cost $525,366,666)† Other Assets and Liabilities, Net ) ) Net Assets † The cost for federal income tax purposes was $544,160,463. At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $27,427,750. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $61,100,433 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $33,672,683. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
